Citation Nr: 1506010	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  10-48 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Mulvihill, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs Regional Office (RO) in Houston, Texas.

The Veteran requested a video hearing which was scheduled for January 14, 2015.  The Veteran did not appear.  Therefore, the Board considers the request withdrawn. 38 C.F.R. § 20.704(d).

The Board has not only reviewed the Veteran's physical claims file, but also his files on the "Virtual VA" system and the VBMS system to ensure a total review of the evidence. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran currently receives Social Security Disability compensation based in part on his PTSD.  Disability was granted, effective August 2008.  

A TDIU may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow substantially gainful employment as a result of the service -connected disability. 38 C.F.R. § 4.16.  Where there is only one such disability, this disability shall be ratable at 60 percent or more . . .  Id.  Here, the Veteran is assigned a 70 percent disability rating for his service-connected PTSD and meets the schedular criteria for consideration of a TDIU.  In a claim for TDIU, consideration is given to the Veteran's employment history, educational and vocational attainment and all other factors having a bearing on the issue. 

Among the evidence submitted by the Veteran in support of his claim was a list of medications and the potential side effects.  He stated on his appeal that he had been involved in two accidents involving trucks as a result of his PTSD medication.  The Board would find it helpful to review any evidence that may substantiate the claim.   

The most recent VA PTSD examination was conducted on June 12, 2009, over five years ago.  A new examination is necessary to evaluate the current severity of his symptoms, as well as obtain a medical opinion regarding the functional effects of his PTSD symptoms and side effects of prescribed medication that the Veteran experiences.  

The Veteran provided a copy of the Social Security disability benefits decision granting him disability benefits, dated April 26, 2010.  As more Social Security records are presumed to exist with respect to its decision, such records may be relevant in the VA's determination of a TDIU, and should be requested from Social Security.

Finally, records indicate the Veteran has received mental health treatment at the Austin outpatient clinic.  The most recent records available are dated August 2009, with a VA examination dated June 2009.  It is assumed that more recent VA treatment records are available and should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide any evidence of vehicle accidents that he alleges occurred because of his PTSD medication.  This could be in the form of a police report, insurance claim, employer report or other documentation.

2.  Obtain all records pertaining to the Veteran's Social Security disability claim from the Social Security Administration, including the application and any medical opinions relied upon, and associate them with the claims file.

3.  Obtain the most recent mental health treatment records from the Central Texas VA Healthcare System dated from August 2009 to the present and associate them with the claims file.

4.  Only after obtaining the above records from Social Security and VA, then schedule the Veteran for a VA examination to evaluate the current severity of his service-connected PTSD.  The claims folder should be made available to and reviewed by the examiner.  Following a review of the claims file and examination of the Veteran, the examiner should discuss the functional impairment of the Veteran's service-connected PTSD on his daily and occupational activities, to include any medication side effects that are specific to the Veteran.

5. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

